ORDER

PER CURIAM.
Kerwin Scott, Movant, entered Alford pleas of guilty to charges of burglary and theft. Movant appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In substance Movant’s motion alleged that (1) Alford pleas, per se, are unauthorized by Missouri law; (2) his Alford pleas were not entered knowingly, intelligently and voluntarily; (3) his Alford pleas were entered without assistance of counsel and without valid waiver of counsel; and (4) that his pleas were rendered involuntary by ineffective assistance of counsel, in that counsel failed to properly prepare for trial by investigating the state’s evidence against him and failed to advise him of potential available defenses.
We have reviewed the briefs of the parties, the legal file and record on appeal, and find the claims of error to be without merit. No error of law appears, and the motion court’s judgment is based on findings of fact which are amply supported by the record and which more than satisfy the standard of review required by Rule 24.035(k). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).